Citation Nr: 1020930	
Decision Date: 06/07/10    Archive Date: 06/21/10

DOCKET NO.  06-37 873	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUE

Entitlement to service connection for hypertension, to 
include secondary to diabetes mellitus.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. Carsten, Counsel




INTRODUCTION

The Veteran had active service from September 1968 to 
September 1970 and from November 2004 to January 2006.  He 
served in Vietnam from January 1969 to January 1970.  He also 
served in the Army National Guard.  

This case comes before the Board of Veterans Appeals (Board) 
on appeal from a June 2006 rating decision by the Department 
of Veterans Affairs (VA) Regional Office in New York, New 
York.  

In November 2009, the Board remanded this case for additional 
development.  The case has since returned to the Board.  


FINDINGS OF FACT

1.  The preponderance of the evidence is against finding that 
the Veteran currently has hypertension that is related to 
active military service or events therein, to include 
herbicide exposure; and there is no evidence of compensably 
disabling hypertension within one year following discharge 
from his initial period of active service.

2.  A diagnosis of hypertension was shown in approximately 
1999; the preponderance of the evidence is against finding 
that preexisting hypertension was aggravated during the 
Veteran's second period of active service.  

3.  The preponderance of the evidence is against finding that 
the Veteran's hypertension is proximately due to or 
aggravated by service-connected diabetes mellitus.  




CONCLUSION OF LAW

Hypertension was not incurred or aggravated in service, is 
not secondary to diabetes mellitus, and it may not be 
presumed to have been incurred during active service.  
38 U.S.C.A. §§ 1110, 5103, 5103A (West 2002 & Supp. 2009); 
38 C.F.R. §§ 3.159, 3.303, 3.306, 3.307, 3.309 (2009); 
38 C.F.R. § 3.310 (2006).

REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. Veterans Claims Assistance Act of 2000 (VCAA)

The requirements of 38 U.S.C.A. §§ 5103 and 5103A have been 
met.  There is no issue as to providing an appropriate 
application form or completeness of the application.  VA 
notified the Veteran in February 2005 of the information and 
evidence needed to substantiate and complete a claim, to 
include notice of what part of that evidence is to be 
provided by the claimant and what part VA will attempt to 
obtain.  In April 2006, the RO provided notice how disability 
ratings and effective dates are determined.  The claim was 
readjudicated in the January 2010 supplemental statement of 
the case.  

VA has also fulfilled its duty to assist the Veteran in 
obtaining identified and available evidence needed to 
substantiate a claim. The claims file contains the Veteran's 
service treatment records, VA medical center records, and 
private medical records.  The Veteran underwent a VA 
examination in May 2006.  Pursuant to the November 2009 
remand, additional medical opinion was obtained in December 
2009.  The examiner reviewed the hospital file and claims 
file.  The May 2006 and December 2009 reports contain 
relevant findings and the medical opinions are supported by 
sufficient rationale.  On review, the Board finds the reports 
adequate and a remand for additional examination and/or 
opinion is not required.  

In sum, there is no evidence of any VA error in notifying or 
assisting the Veteran that reasonably affects the fairness of 
this adjudication.  38 C.F.R. § 3.159(c).  

II. Factual Background

Service treatment records for the Veteran's initial period of 
service do not show treatment for or a diagnosis of 
hypertension.  At a may 1970 separation examination the 
Veteran's blood pressure was reported as 122/80.

The Veteran underwent a VA examination in August 1971 on 
unrelated claims.  Blood pressure was reported as 98/72.  

National Guard records include various examinations wherein 
blood pressure readings were documented: September 1985 
(120/88); October 1989 (110/70); November 1992 (120/80); and 
February 1996 (136/84).  

VA medical center records dated in November 1999 document a 
positive history of hypertension, never treated.  Blood 
pressures were reported as 150/100 and 154/102.  The Veteran 
was reluctant to take medication but agreed to start.  A note 
dated in February 2001 indicates the Veteran had borderline 
hypertension.  He was on medication but stopped because he 
was feeling good.  He refused medication.  

National Guard records dated in March 2003 note that the 
Veteran had an abnormal electrocardiogram and elevated blood 
pressure.  In a March 2003 Report of Medical History the 
Veteran indicated that he did not know if he had high blood 
pressure.  

A June 2003 private medical statement indicates the Veteran 
was seen for a cardiac evaluation.  It was noted that he had 
a history of hypertension and needed a military clearance.  
Assessment was hypertensive heart disease with no evidence of 
coronary artery disease.  

Private medical records dated in December 2003 noted an 
elevated glucose level.  The impression was rule out diabetes 
mellitus.  Subsequent records establish a diagnosis of 
diabetes mellitus.  

The Veteran underwent a VA examination in May 2006.  The 
diagnosis was hypertension.  The Veteran reported that he was 
diagnosed with diabetes in 2001.  Based on a review of 
electronic medical records, the examiner noted that the 
Veteran was seen in November 1999 at which time he reported a 
history of hypertension.  At that November 1999 evaluation, 
the Veteran did not have a diagnosis of diabetes and random 
blood sugar was within normal range.  Urinalysis revealed no 
protein or glucose.  Following an examination and review of 
the record, the examiner opined that hypertension was less 
likely than not secondary to service-connected diabetes as 
hypertension predated the diabetes by at least two years.  

In December 2009, an additional VA medical opinion was 
obtained.  The examiner noted that the medical record 
indicated a diagnosis of hypertension from at least 1999 and 
that the patient developed diabetes in 2001.  The medical 
record also indicated treatment with blood pressure 
medication with an apparent increase in blood pressure over 
the observed treatment between 1999 and 2009.  The examiner 
also stated that the medical record indicated noncompliance 
with treatment.  During this period the Veteran's glucose 
remained well controlled.  The examiner opined that essential 
hypertension was less likely than not aggravated by diabetes 
mellitus at this juncture.  The following rationale was 
provided:

Although diabetes mellitus 2 and its 
subsequent insulin resistance has been 
linked to hypertension this patient's 
elevated blood pressure can be reasonably 
attributed to non adherence to therapy 
especially in light of completely normal 
secondary markers of diabetic induced 
hypertension namely lack of retinopathy, 
normal creatinine and lack of 
microalbuminuria.  

The examiner suggested that the Veteran's hypertension be 
readdressed at regular intervals every one to two years as 
the development of diabetes related hypertension or 
aggravation of preexisting hypertension is common in 
diabetics.  

II. Analysis

The Veteran contends that service connection is warranted for 
hypertension.  In the November 2009 Appellant's Brief, the 
representative referenced various studies and argued that 
they were considered empirical evidence that exposure to 
combat causes heart related disorders in veterans.  In the 
April 2010 Appellant's Post-Remand Brief, the representative 
argued that it was "logical to hypothesize that Agent Orange 
may also increase the risk of hypertension."  The 
representative cited to medical literature in support of this 
conclusion.  He further argued that the Veteran had 
hypertension some two years prior to his diagnosis of 
diabetes, that this was a precursor of diabetes, and that it 
should be granted as part of his service-connected diabetes.  
 
In general, service connection will be granted for disability 
resulting from injury or disease incurred in or aggravated by 
active military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 
3.303.  A preexisting disease will be considered to have been 
aggravated by active service where there is an increase in 
disability during such service, unless there is a specific 
finding that the increase in disability is due to the natural 
progress of the disease.  38 C.F.R. § 3.306.

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disability was 
incurred in service.  38 C.F.R. § 3.303(d).

Service connection will be presumed for hypertension, if 
manifest to a compensable degree within one year after 
discharge from active duty.  38 C.F.R. §§ 3.307, 3.309(a).

The law establishes a presumption of service connection for 
certain diseases associated with exposure to certain 
herbicide agents and also provides a presumption of exposure 
for veterans who served in the Republic of Vietnam.  See 38 
U.S.C.A. § 1116 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.307, 
3.309(e).

The law at the time of this decision does not provide that, 
if a veteran was exposed to an herbicide agent during active 
military, naval, or air service, that hypertension shall be 
presumptively service-connected, if the requirements of 38 
C.F.R. § 3.307(a) are met, even if there is no record of such 
disease during service, provided further that the rebuttable 
presumption provisions of § 3.307(d) are also satisfied.
Notwithstanding the presumptive provisions, the United States 
Court of Appeals for the Federal Circuit has determined that 
the Veteran's Dioxin and Radiation Exposure Compensation 
Standards Act does not preclude a veteran from establishing 
service connection with proof of actual direct causation.  
See Combee v. Brown, 34 F.3d 1039, 1042 (Fed. Cir. 1994).

Service connection may also be granted for a disability that 
is proximately due to or the result of an established 
service-connected disability. 38 C.F.R. § 3.310 (2006). This 
includes disability made chronically worse by service-
connected disability. Allen v. Brown, 7 Vet. App. 439 (1995).  

In determining whether service connection is warranted for a 
disability, VA is responsible for determining whether the 
evidence supports the claim or is in relative equipoise, with 
the appellant prevailing in either event, or whether a 
preponderance of the evidence is against the claim, in which 
case the claim is denied.  See 38 U.S.C.A. § 5107(b) (West 
2002); 38 C.F.R. § 3.102 (2009).

On review, there is no evidence of hypertension during the 
Veteran's initial period of service or evidence that 
hypertension was manifested to a compensable degree within 
one year following discharge from active duty.  The Veteran's 
hypertension was diagnosed in approximately 1999 and as such, 
clearly preexisted his second period of active service.  
There is no evidence establishing that preexisting 
hypertension was permanently aggravated during the second 
period of service.  

The evidence of record shows that the Veteran served in 
Vietnam during the relevant time period and in-service 
herbicide exposure is presumed.  See 38 C.F.R. § 
3.307(a)(6)(iii).  Notwithstanding, the law at the time of 
this decision provides that hypertension is not a disability 
for which service connection may be presumed based on 
herbicide exposure.  

The record also does not, however, contain competent evidence 
relating hypertension to active military service or events 
therein, to include herbicide exposure.  The Board 
acknowledges the representative's arguments that there is a 
relationship between combat, Agent Orange exposure, and 
hypertension.  Neither the Veteran, nor his representative, 
however, is competent to provide a medical etiology opinion.  
Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 (1992).  

The Board considered the above arguments in light of the 
variously cited medical literature.  On review, the 
referenced studies are general in nature and not specific to 
the Veteran's claim.  Reliance on medical literature alone is 
not the equivalent of a positive nexus opinion.  See Wallin 
v. West, 11 Vet. App. 509, 514 (1998) (treatise evidence 
cannot simply provide speculative generic statements not 
relevant to the veteran's claim, but, "standing alone," 
must include "generic relationships with a degree of 
certainty such that, under the facts of a specific case, 
there is at least plausible causality based upon objective 
facts rather than on an unsubstantiated lay medical opinion" 
(citing Sacks v. West, 11 Vet. App. 314, 317 (1998)).

The Board has considered whether secondary service connection 
is warranted.  The Board acknowledges the examiner's general 
statement that diabetes and subsequent insulin resistance can 
be linked to hypertension.  The May 2006 and December 2009 
opinions, however, clearly indicate that under the particular 
circumstances of the Veteran's case, his hypertension is not 
related to, and at this time is not aggravated by service-
connected diabetes mellitus.  The record does not contain 
competent evidence to the contrary.  

The Board has considered all applicable theories of 
entitlement, but as discussed, service connection for 
hypertension is not warranted.  The preponderance of the 
evidence is against the claim and the doctrine of reasonable 
doubt is not for application.  See 38 C.F.R. § 3.102.  

Finally, the Board acknowledges that the National Institute 
of Medicine in their 2009 publication, Veterans and Agent 
Orange: Update 2008, The National Academies Press 
(Washington, DC 2009), found limited or suggestive evidence 
that hypertension was related to exposure to Agent Orange.   
Id. at 627.   Those findings have been considered by the 
Secretary of Veterans Affairs but, to date, there is neither 
a statute nor a regulation nor a proposed regulation which 
authorizes the Board to presumptively grant service 
connection  to the Veteran for hypertension secondary to his 
presumed exposure to Agent Orange while in Vietnam.  Cf. 38 
C.F.R. §§ 3.307, 3.309 (2009).  Congress could easily change 
the law based on the findings of the National Institute of 
Medicine.  Perhaps it should.  That question, however, is a 
matter for legislative policy makers, and not for usurpation 
by this Board.  Simply put, the Board is not free to make 
exceptions to laws passed by Congress or regulations 
promulgated by the Secretary.  38 U.S.C.A. § 7104 (West 
2002).  In this instance, the applicable law is specific as 
to the criteria for the benefit sought on appeal, and there 
is no legal basis for the Board to grant service connection 
for hypertension on the record currently before it.


ORDER

Entitlement to service connection for hypertension, to 
include secondary to diabetes mellitus, is denied.  .



____________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


